Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00259-CR

                                       Kristen Marie DAWSON,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 636843
                            Honorable Michael De Leon, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 5, 2020

DISMISSED AS MOOT

           Kristen Dawson appeals an order denying her application for pretrial habeas relief seeking

release on personal bond. Two weeks after Dawson filed her notice of appeal, the underlying

criminal case was resolved by a plea bargain agreement and Dawson was no longer subject to

pretrial confinement. When a defendant is no longer subject to pretrial confinement, issues

concerning pretrial release are moot. Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App.

1992) (dismissing as moot a petition for discretionary review concerning pretrial release when the

defendant was convicted of the underlying offense and was no longer subject to pretrial
                                                                                  04-20-00259-CR


confinement); Ex parte Arceneaux, No. 09-13-00101-CR, 2013 WL 1790233, *1 (Tex. App.—

Beaumont Apr. 24, 2013, no pet.) (mem. op., not designated for publication) (dismissing as moot

an appeal from the denial of bail reduction after the underlying criminal case was resolved by a

plea bargain agreement). Accordingly, we dismiss this appeal as moot.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-